This court being of opinion that the circuit court, in an error case, has not power to make a finding of facts which calls for review bv this court, or conclusively binds the court of common pleas, nor to render final judgment except in case of a finding of controlling facts by the trial court, *434or they are conceded, but this court being further of opinion that the reversal of the judgment of the court of common pleas as shown by the judgment entry of the circuit court, should be treated by this court as a reversal upon the weight of the evidence.
It is considered and adjudged that the judgment of the circuit court be and the same is modified in this to-wit: As to the finding of facts and final judgment thereon, the same is reversed; as to the reversal of the judgment of the court of common pleas the same is affirmed, and the cause is remanded to the Court of Common Pleas of Lake county for further proceedings according to law.
Price, C. J., Crew, Summers, Spear and Davis, JJ., concur.